I concur in the majority's disposition of the second and third assignments of error; however, the majority's affirmation of appellant's conviction for driving without a license requires my dissent for the reasons which follow.
The majority, in its rush to affirm appellant's conviction for driving without a license, has stopped short of explicitly finding that the trial court improperly admitted hearsay testimony of the arresting officer. The trial court, over objections of defense counsel, permitted the officer to testify that a computer printout, as relayed to him by a dispatcher, indicated that appellant had no driver's license.
Clearly, the authority cited by the majority compels a finding that such testimony was not competent, was not reliable, and was not trustworthy proof of the fact to be proven. SeeState v. Sims (1983), 10 Ohio App. 3d 56, 10 OBR 65,460 N.E.2d 672. The prosecution had other proper avenues to establish the status of appellant's driving privileges which it failed to pursue. The evidence improperly admitted was prejudicial and, in this cause, was reversible error.
Further, the trial court, over objections by defense counsel, permitted the officer to testify that he advised appellant that appellant did not have a valid driver's license. Counsel moved to strike the testimony given by the officer, which was based upon information received from the computer printout. The court overruled the motion to strike.
At this juncture, the state failed to establish appellant's lack of driving privileges. Only the officer's statement to appellant that "he did not have a valid *Page 135 
driver's license" was before the court. The trial court erroneously overruled appellant's Crim.R. 29 motion.
The majority then, with nothing more than the officer's allegation relative to appellant's lack of driving privileges, proceeds to postulate a principle of law for which there is no precedent as authority. The majority finds that appellant had an affirmative duty to challenge the officer's statement and to argue his entitlement to operate the vehicle.
In its effort to find "some" evidence to support the trial court, the majority states, "[w]e find that there was sufficient evidence to show that appellant knew and accepted the arresting officer's statement that appellant could not legally operate the motor vehicle." The majority equates appellant's lack of response to the officer's statement to an admission of guilt. Silence cannot be inferred to constitute an admission of guilt and, in the absence of other proof, provides no basis for affirmation of the conviction.
The trial court erred in admitting hearsay testimony. Appellant's silence could not be considered as "some" evidence of guilt. The state failed in its burden of presenting proof beyond a reasonable doubt. Accordingly, appellant's conviction for driving without a license should be reversed, the judgment vacated, and appellant discharged thereof.